DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 7-8, 10-11, 13-15, 19, 21, 23-25, 27, and 29 are pending.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.

Allowable Subject Matter
Claims 1-3, 7-8, 10-11, 13-15, 19, 21, 23-25, 27, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record do not teach or suggest individually or in combination:
wherein the processor is further configured:
 to determine a value of the ratio between the first frequency and the second frequency using measurements from only a sub-set of the plurality of counters; 
to determine if an uncertainty parameter of the value is below a threshold and, if the uncertainty parameter is below the threshold, to cut short a calibration of the pre-set number of cycles used by the first clock.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        May 4, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187